 

Exhibit 10.103

 

CATALYST SEMICONDUCTOR, INC.

 

SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is made and entered into by and
between [Employee Name] (“Employee”) and Catalyst Semiconductor, Inc., a
Delaware Corporation (the “Company”), effective as of [DATE] (the “Effective
Date”).

 

RECITALS

 


1.             IT IS EXPECTED THAT THE COMPANY FROM TIME TO TIME WILL CONSIDER
THE POSSIBILITY OF AN ACQUISITION BY ANOTHER COMPANY OR OTHER CHANGE OF
CONTROL.  THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) RECOGNIZES THAT
SUCH CONSIDERATION CAN BE A DISTRACTION TO EMPLOYEE AND CAN CAUSE EMPLOYEE TO
CONSIDER ALTERNATIVE EMPLOYMENT OPPORTUNITIES.  THE BOARD HAS DETERMINED THAT IT
IS IN THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS TO ASSURE THAT THE
COMPANY WILL HAVE THE CONTINUED DEDICATION AND OBJECTIVITY OF EMPLOYEE,
NOTWITHSTANDING THE POSSIBILITY, THREAT OR OCCURRENCE OF A CHANGE OF CONTROL.


 


2.             THE BOARD BELIEVES THAT IT IS IN THE BEST INTERESTS OF THE
COMPANY AND ITS STOCKHOLDERS TO PROVIDE EMPLOYEE WITH AN INCENTIVE TO CONTINUE
HIS OR HER EMPLOYMENT AND TO MOTIVATE EMPLOYEE TO MAXIMIZE THE VALUE OF THE
COMPANY FOR THE BENEFIT OF ITS STOCKHOLDERS.


 


3.             THE BOARD BELIEVES THAT IT IS IMPERATIVE TO PROVIDE EMPLOYEE WITH
CERTAIN BENEFITS UPON EMPLOYEE’S TERMINATION OF EMPLOYMENT WITHOUT CAUSE OR
FOLLOWING A CHANGE OF CONTROL.  THESE BENEFITS WILL PROVIDE EMPLOYEE WITH
ENHANCED FINANCIAL SECURITY AND INCENTIVE AND ENCOURAGEMENT TO REMAIN WITH THE
COMPANY.


 


4.             CERTAIN CAPITALIZED TERMS USED IN THE AGREEMENT ARE DEFINED IN
SECTION 5 BELOW.


 


AGREEMENT


 


NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN, THE
PARTIES HERETO AGREE AS FOLLOWS:


 


1.             TERM OF AGREEMENT.  THIS AGREEMENT WILL TERMINATE UPON THE DATE
THAT ALL OF THE OBLIGATIONS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT
HAVE BEEN SATISFIED.


 


2.             AT-WILL EMPLOYMENT.  THE COMPANY AND EMPLOYEE ACKNOWLEDGE THAT
EMPLOYEE’S EMPLOYMENT IS AND WILL CONTINUE TO BE AT-WILL, AS DEFINED UNDER
APPLICABLE LAW, EXCEPT AS MAY OTHERWISE BE SPECIFICALLY PROVIDED UNDER THE TERMS
OF ANY WRITTEN FORMAL EMPLOYMENT AGREEMENT OR OFFER LETTER BETWEEN THE COMPANY
AND EMPLOYEE (AN “EMPLOYMENT AGREEMENT”).  IF EMPLOYEE’S EMPLOYMENT TERMINATES
FOR ANY REASON, EMPLOYEE WILL NOT BE ENTITLED TO ANY PAYMENTS, BENEFITS,
DAMAGES, AWARDS OR COMPENSATION OTHER THAN AS PROVIDED BY THIS AGREEMENT,
INCLUDING ANY PAYMENTS OR BENEFITS EMPLOYEE WOULD OTHERWISE BE ENTITLED TO UNDER
HIS OR HER EMPLOYMENT AGREEMENT.

 

 

--------------------------------------------------------------------------------


 


3.             TERMINATION BENEFITS.


 


(A)           INVOLUNTARY TERMINATION OTHER THAN FOR CAUSE, DEATH OR DISABILITY
PRIOR TO A CHANGE OF CONTROL OR AFTER TWELVE MONTHS FOLLOWING A CHANGE OF
CONTROL.  IF, PRIOR TO A CHANGE OF CONTROL OR AFTER TWELVE (12) MONTHS FOLLOWING
A CHANGE OF CONTROL, THE COMPANY (OR ANY PARENT OR SUBSIDIARY OF THE COMPANY
EMPLOYING EMPLOYEE) TERMINATES EMPLOYEE’S EMPLOYMENT WITH THE COMPANY (OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY) WITHOUT EMPLOYEE’S CONSENT AND FOR A REASON
OTHER THAN (X) CAUSE, (Y) EMPLOYEE BECOMING DISABLED OR (Z) EMPLOYEE’S DEATH,
(ANY SUCH TERMINATION, AN “INVOLUNTARY TERMINATION”) AND EMPLOYEE SIGNS,
DELIVERS AND DOES NOT REVOKE A SEPARATION AGREEMENT AND RELEASE OF CLAIMS IN A
FORM SATISFACTORY TO THE COMPANY (THE “RELEASE”) WITHIN THE TIME PERIOD REQUIRED
BY THE RELEASE (BUT IN NO EVENT LATER THAN TWO AND ONE-HALF (2½) MONTHS
FOLLOWING THE END OF THE CALENDAR YEAR IN WHICH THE INVOLUNTARY TERMINATION
OCCURS), THEN FOLLOWING SUCH TERMINATION OF EMPLOYMENT, OR, IF LATER, THE
EFFECTIVE DATE OF THE RELEASE, EMPLOYEE WILL RECEIVE THE FOLLOWING PAYMENTS AND
OTHER BENEFITS FROM THE COMPANY:


 


(I)         ACCRUED COMPENSATION.  EMPLOYEE WILL BE ENTITLED TO RECEIVE ALL
ACCRUED VACATION, EXPENSE REIMBURSEMENTS AND ANY OTHER BENEFITS DUE TO EMPLOYEE
THROUGH THE DATE OF TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH THE COMPANY’S
THEN EXISTING EMPLOYEE BENEFIT PLANS, POLICIES AND ARRANGEMENTS.


 


(II)        SEVERANCE.  SUBJECT TO SECTION 9(A), EMPLOYEE WILL BE ENTITLED TO
RECEIVE CONTINUED PAYMENTS OF EMPLOYEE’S BASE SALARY (AS IN EFFECT IMMEDIATELY
PRIOR TO SUCH TERMINATION) FOR A PERIOD OF [SIX (6) / NINE (9)] MONTHS (THE
“SEVERANCE PERIOD”), LESS APPLICABLE WITHHOLDING PAYABLE IN ACCORDANCE WITH THE
COMPANY’S NORMAL PAYROLL POLICIES.  NOTWITHSTANDING THE FOREGOING AND EXCEPT AS
PROVIDED BY THE FOLLOWING SENTENCE, IF DURING THE SEVERANCE PERIOD EMPLOYEE
ENGAGES IN COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR IN THE RELEASE,
ALL PAYMENTS PURSUANT TO THIS SUBSECTION WILL IMMEDIATELY CEASE EFFECTIVE AS OF
THE FIRST DATE THAT CONSTITUTES ENGAGEMENT IN COMPETITION OR A BREACH OF THE
APPLICABLE COVENANTS (THE “BREACH DATE”).  NOTWITHSTANDING THE PRECEDING
SENTENCE, IF PAYMENT OF THE SEVERANCE AMOUNTS IS DELAYED IN ACCORDANCE WITH
SECTION 9(A) OF THIS AGREEMENT, THE COMPANY’S OBLIGATION TO MAKE SEVERANCE
PAYMENTS TO EXECUTIVE DURING THE SEVERANCE PERIOD SHALL NOT TERMINATE PURSUANT
TO THE PRECEDING SENTENCE (I.E., UPON THE BREACH DATE) WITH RESPECT TO ANY
SEVERANCE PAYMENTS THAT HAVE BEEN ACCRUED PRIOR TO THE BREACH DATE IN ACCORDANCE
WITH SECTION 9(A) OF THIS AGREEMENT AND SUCH ACCRUED SEVERANCE PAYMENTS SHALL BE
PAID IN A LUMP SUM PAYMENT ON THE DATE SIX (6) MONTHS AND ONE (1) DAY FOLLOWING
THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT (OR SUCH EARLIER DATE AS
PROVIDED IN SECTION 9(A) OF THIS AGREEMENT).


 


(III)       CONTINUED EMPLOYEE BENEFITS.  THE COMPANY WILL REIMBURSE EMPLOYEE
FOR PREMIUMS PAID FOR THE CONTINUATION OF BENEFITS EMPLOYEE TIMELY ELECTS
PURSUANT TO THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS
AMENDED (“COBRA”) FOR EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS UNDER THE
COMPANY’S BENEFIT PLANS FOR A PERIOD OF [SIX (6) / NINE (9)] MONTHS FOLLOWING
EMPLOYEE’S TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT IF DURING SUCH
PERIOD EMPLOYEE ENGAGES IN COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR
IN THE RELEASE, ALL COMPANY-REIMBURSEMENTS PURSUANT TO THIS SUBSECTION WILL
IMMEDIATELY CEASE. 

 

2

--------------------------------------------------------------------------------


 


EMPLOYEE WILL BE SOLELY RESPONSIBLE FOR ELECTING SUCH CONTINUATION COVERAGE FOR
EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS.


 


(IV)       OPTIONS.  WITH RESPECT TO ALL OF EMPLOYEE’S OPTIONS (THE “OPTIONS”)
TO PURCHASE COMPANY COMMON STOCK OUTSTANDING ON THE DATE OF SUCH TERMINATION
(WHETHER GRANTED ON, BEFORE OR AFTER THE DATE OF THIS AGREEMENT), EMPLOYEE WILL
HAVE THE PERIOD FOLLOWING SUCH TERMINATION OF EMPLOYMENT TO EXERCISE SUCH
OPTIONS THAT IS SPECIFIED IN THE STOCK PLANS, IF ANY, UNDER WHICH THE OPTIONS
WERE GRANTED AND IN ANY APPLICABLE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE;
PROVIDED, HOWEVER, TO THE EXTENT THAT, PURSUANT TO THE PROVISIONS OF SUCH STOCK
PLANS AND APPLICABLE AGREEMENTS, SUCH OPTIONS CONTINUE TO VEST DURING THE
PERIOD, IF ANY, THAT EMPLOYEE PROVIDES CONSULTING SERVICES TO THE COMPANY
PURSUANT TO SECTION 3(A)(II) OR OTHERWISE, THEN EMPLOYEE WILL HAVE THE PERIOD
FOLLOWING THE TERMINATION OF SUCH CONSULTING SERVICES TO EXERCISE SUCH OPTIONS
THAT IS SPECIFIED IN SUCH STOCK PLANS AND APPLICABLE AGREEMENTS; PROVIDED
FURTHER, HOWEVER, THAT ALL OPTIONS WILL IMMEDIATELY TERMINATE AND EMPLOYEE WILL
HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH OPTIONS IN THE EVENT EMPLOYEE
ENGAGES IN COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR IN THE RELEASE
DURING SUCH PERIOD.  IN ALL OTHER RESPECTS, SUCH OPTIONS WILL CONTINUE TO BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE STOCK PLANS, IF ANY, UNDER WHICH THEY
WERE GRANTED AND ANY APPLICABLE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE.


 


(V)        PAYMENTS OR BENEFITS REQUIRED BY LAW.  EMPLOYEE WILL RECEIVE SUCH
OTHER COMPENSATION OR BENEFITS FROM THE COMPANY AS MAY BE REQUIRED BY LAW (FOR
EXAMPLE, “COBRA” COVERAGE UNDER SECTION 4980B OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”)).


 


(B)           INVOLUNTARY TERMINATION OTHER THAN FOR CAUSE, DEATH OR DISABILITY
OR TERMINATION FOR GOOD REASON WITHIN TWELVE MONTHS OF A CHANGE OF CONTROL.  IF
(I) WITHIN TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL (A) EMPLOYEE
TERMINATES HIS OR HER EMPLOYMENT WITH THE COMPANY (OR ANY PARENT OR SUBSIDIARY
OF THE COMPANY) FOR GOOD REASON OR (B) THE COMPANY (OR ANY PARENT OR SUBSIDIARY
OF THE COMPANY) TERMINATES EMPLOYEE’S EMPLOYMENT FOR OTHER THAN (X) CAUSE,
(Y) EMPLOYEE BECOMING DISABLED OR (Z) EMPLOYEE’S DEATH (ANY SUCH TERMINATION
PURSUANT TO (A) OR (B), A “CHANGE OF CONTROL TERMINATION”) AND (II) EMPLOYEE
SIGNS, DELIVERS AND DOES NOT REVOKE A RELEASE WITHIN THE TIME PERIOD REQUIRED BY
THE RELEASE (BUT IN NO EVENT LATER THAN TWO AND ONE-HALF (2½) MONTHS FOLLOWING
THE END OF THE CALENDAR YEAR IN WHICH THE INVOLUNTARY TERMINATION OCCURS), THEN
PROMPTLY FOLLOWING SUCH TERMINATION OF EMPLOYMENT, OR, IF LATER, THE EFFECTIVE
DATE OF THE RELEASE, EMPLOYEE WILL RECEIVE THE FOLLOWING PAYMENTS AND OTHER
BENEFITS FROM THE COMPANY:


 


(I)         ACCRUED COMPENSATION.  EMPLOYEE WILL BE ENTITLED TO RECEIVE ALL
ACCRUED VACATION, EXPENSE REIMBURSEMENTS AND ANY OTHER BENEFITS DUE TO EMPLOYEE
THROUGH THE DATE OF TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH THE COMPANY’S
THEN EXISTING EMPLOYEE BENEFIT PLANS, POLICIES AND ARRANGEMENTS.


 


(II)        SEVERANCE.  SUBJECT TO SECTION 9(A), EMPLOYEE WILL BE ENTITLED TO
RECEIVE CONTINUED PAYMENTS OF EMPLOYEE’S BASE SALARY (AS IN EFFECT IMMEDIATELY
PRIOR TO SUCH TERMINATION) FOR A PERIOD OF [NINE (9) / TWELVE (12)] MONTHS (THE
“POST-CHANGE OF CONTROL SEVERANCE PERIOD”), LESS APPLICABLE WITHHOLDING, PAYABLE
IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL POLICIES.  NOTWITHSTANDING THE
FOREGOING AND EXCEPT AS PROVIDED BY THE FOLLOWING SENTENCE, IF DURING THE
POST-CHANGE OF CONTROL SEVERANCE PERIOD EMPLOYEE ENGAGES IN COMPETITION OR
BREACHES THE

 

3

--------------------------------------------------------------------------------


 


COVENANTS IN SECTION 6 OR IN THE RELEASE, ALL PAYMENTS PURSUANT TO THIS
SUBSECTION WILL IMMEDIATELY CEASE EFFECTIVE AS OF THE BREACH DATE. 
NOTWITHSTANDING THE PRECEDING SENTENCE, IF PAYMENT OF THE SEVERANCE AMOUNTS IS
DELAYED IN ACCORDANCE WITH SECTION 9(A) OF THIS AGREEMENT, THE COMPANY’S
OBLIGATION TO MAKE SEVERANCE PAYMENTS TO EXECUTIVE DURING THE POST-CHANGE OF
CONTROL SEVERANCE PERIOD SHALL NOT TERMINATE PURSUANT TO THE PRECEDING SENTENCE
(I.E., UPON THE BREACH DATE) WITH RESPECT TO ANY SEVERANCE PAYMENTS THAT HAVE
BEEN ACCRUED PRIOR TO THE BREACH DATE IN ACCORDANCE WITH SECTION 9(A) OF THIS
AGREEMENT AND SUCH ACCRUED SEVERANCE PAYMENTS SHALL BE PAID IN A LUMP SUM
PAYMENT ON THE DATE SIX (6) MONTHS AND ONE (1) DAY FOLLOWING THE DATE OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT (OR SUCH EARLIER DATE AS PROVIDED IN
SECTION 9(A) OF THIS AGREEMENT).


 


(III)       OPTIONS, RESTRICTED STOCK AND RESTRICTED STOCK UNITS.  100% OF THE
UNVESTED SHARES SUBJECT TO ALL OF EMPLOYEE’S OPTIONS, 100% OF THE UNVESTED
SHARES SUBJECT TO ALL OF EMPLOYEE’S RESTRICTED STOCK UNITS (“RSUS”) AND 100% ANY
OF EMPLOYEE’S SHARES OF COMPANY COMMON STOCK SUBJECT TO A COMPANY REPURCHASE
RIGHT UPON EMPLOYEE’S TERMINATION OF EMPLOYMENT FOR ANY REASON (THE “RESTRICTED
STOCK”) WHETHER ACQUIRED BY EMPLOYEE ON, BEFORE OR AFTER THE DATE OF THIS
AGREEMENT, WILL IMMEDIATELY VEST UPON SUCH TERMINATION.  WITH RESPECT TO ALL OF
EMPLOYEE’S OPTIONS OUTSTANDING ON THE DATE OF SUCH TERMINATION (WHETHER GRANTED
ON, BEFORE OR AFTER THE DATE OF THIS AGREEMENT), EMPLOYEE WILL HAVE THE PERIOD
FOLLOWING SUCH TERMINATION OF EMPLOYMENT TO EXERCISE SUCH OPTIONS THAT IS
SPECIFIED IN THE STOCK PLANS, IF ANY, UNDER WHICH THE OPTIONS WERE GRANTED AND
IN ANY APPLICABLE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE; PROVIDED,
HOWEVER, THAT ALL OPTIONS WILL IMMEDIATELY TERMINATE AND EMPLOYEE WILL HAVE NO
FURTHER RIGHTS WITH RESPECT TO SUCH OPTIONS IN THE EVENT EMPLOYEE ENGAGES IN
COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR IN THE RELEASE DURING SUCH
PERIOD.  IN ALL OTHER RESPECTS, SUCH OPTIONS WILL CONTINUE TO BE SUBJECT TO THE
TERMS AND CONDITIONS OF THE STOCK PLANS, IF ANY, UNDER WHICH THEY WERE GRANTED
AND ANY APPLICABLE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE.


 


(IV)       CONTINUED EMPLOYEE BENEFITS.  THE COMPANY WILL REIMBURSE EMPLOYEE FOR
PREMIUMS PAID FOR THE CONTINUATION OF BENEFITS EMPLOYEE TIMELY ELECTS PURSUANT
TO THE COBRA FOR EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS UNDER THE COMPANY’S
BENEFIT PLANS FOR A PERIOD OF [NINE (9) / TWELVE (12)] MONTHS FOLLOWING
EMPLOYEE’S TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT IF DURING SUCH
PERIOD EMPLOYEE ENGAGES IN COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR
IN THE RELEASE, ALL COMPANY-REIMBURSEMENTS PURSUANT TO THIS SUBSECTION WILL
IMMEDIATELY CEASE.  EMPLOYEE WILL BE SOLELY RESPONSIBLE FOR ELECTING SUCH
CONTINUATION COVERAGE FOR EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS.


 


(V)        PAYMENTS OR BENEFITS REQUIRED BY LAW.  EMPLOYEE WILL RECEIVE SUCH
OTHER COMPENSATION OR BENEFITS FROM THE COMPANY AS MAY BE REQUIRED BY LAW (FOR
EXAMPLE, “COBRA” COVERAGE UNDER SECTION 4980B OF THE CODE).


 


(C)           OTHER TERMINATIONS.  IF EMPLOYEE VOLUNTARILY TERMINATES EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY (OTHER
THAN FOR GOOD REASON WITHIN TWELVE (12) MONTHS OF A CHANGE OF CONTROL) OR IF THE
COMPANY (OR ANY PARENT OR SUBSIDIARY OF THE COMPANY EMPLOYING EMPLOYEE)
TERMINATES EMPLOYEE EMPLOYMENT WITH THE COMPANY (OR ANY PARENT OR SUBSIDIARY OF
THE COMPANY) FOR CAUSE, THEN EMPLOYEE WILL (I) RECEIVE HIS OR HER EARNED BUT
UNPAID BASE SALARY THROUGH THE DATE OF TERMINATION OF EMPLOYMENT, (II) RECEIVE
ALL ACCRUED VACATION, EXPENSE REIMBURSEMENTS AND ANY OTHER BENEFITS DUE TO
EMPLOYEE THROUGH THE DATE OF TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH
ESTABLISHED COMPANY PLANS, POLICIES AND

 

4

--------------------------------------------------------------------------------


 


ARRANGEMENTS, AND (III) NOT BE ENTITLED TO ANY OTHER COMPENSATION OR BENEFITS
(INCLUDING, WITHOUT LIMITATION, ACCELERATED VESTING OF OPTIONS OR RESTRICTED
STOCK) FROM THE COMPANY EXCEPT TO THE EXTENT PROVIDED UNDER THE APPLICABLE STOCK
OPTION AGREEMENT(S) OR AS MAY BE REQUIRED BY LAW (FOR EXAMPLE, “COBRA” COVERAGE
UNDER SECTION 4980B OF THE CODE).


 


(D)           TERMINATION DUE TO DEATH OR DISABILITY.  IF EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY (OR ANY PARENT OR SUBSIDIARY OF THE COMPANY) IS TERMINATED DUE
TO EMPLOYEE’S DEATH OR EMPLOYEE’S BECOMING DISABLED, THEN EMPLOYEE OR EMPLOYEE’S
ESTATE (AS THE CASE MAY BE) WILL (I) RECEIVE THE EARNED BUT UNPAID BASE SALARY
THROUGH THE DATE OF TERMINATION OF EMPLOYMENT, (II) RECEIVE ALL ACCRUED
VACATION, EXPENSE REIMBURSEMENTS AND ANY OTHER BENEFITS DUE TO EMPLOYEE THROUGH
THE DATE OF TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH COMPANY-PROVIDED OR
PAID PLANS, POLICIES AND ARRANGEMENTS, AND (III) NOT BE ENTITLED TO ANY OTHER
COMPENSATION OR BENEFITS FROM THE COMPANY EXCEPT TO THE EXTENT REQUIRED BY LAW
(FOR EXAMPLE, “COBRA” COVERAGE UNDER SECTION 4980B OF THE CODE).


 


(E)           EXCLUSIVE REMEDY.  IN THE EVENT OF A TERMINATION OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY (OR ANY PARENT OR SUBSIDIARY OF THE COMPANY), THE
PROVISIONS OF THIS SECTION 3 ARE INTENDED TO BE AND ARE EXCLUSIVE AND IN LIEU OF
ANY OTHER RIGHTS OR REMEDIES TO WHICH EMPLOYEE OR THE COMPANY MAY OTHERWISE BE
ENTITLED (INCLUDING ANY CONTRARY PROVISIONS IN THE EMPLOYMENT AGREEMENT),
WHETHER AT LAW, TORT OR CONTRACT, IN EQUITY, OR UNDER THIS AGREEMENT.  EMPLOYEE
WILL BE ENTITLED TO NO BENEFITS, COMPENSATION OR OTHER PAYMENTS OR RIGHTS UPON
TERMINATION OF EMPLOYMENT OTHER THAN THOSE BENEFITS EXPRESSLY SET FORTH IN THIS
SECTION 3.


 


4.             LIMITATION ON PAYMENTS.  IN THE EVENT THAT THE SEVERANCE AND
OTHER BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE TO EMPLOYEE
(I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE
CODE AND (II) BUT FOR THIS SECTION 4, WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED
BY SECTION 4999 OF THE CODE, THEN EMPLOYEE’S SEVERANCE BENEFITS UNDER
SECTION 4(A)(I) WILL BE EITHER:


 

(a)           delivered in full, or

 

(b)                                 delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to excise
tax under Section 4999 of the Code,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.  Unless the Company and
Employee otherwise agree in writing, any determination required under this
Section 4 will be made in writing by BDO Seidman or by a national “Big Four”
accounting firm (the “Accountants”), whose determination will be conclusive and
binding upon Employee and the Company for all purposes.  For purposes of making
the calculations required by this Section 4, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and Employee will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this

 

5

--------------------------------------------------------------------------------


 

Section.  The Company will bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 4.

 


5.             DEFINITION OF TERMS.  THE FOLLOWING TERMS REFERRED TO IN THIS
AGREEMENT WILL HAVE THE FOLLOWING MEANINGS:


 


(A)           BENEFIT PLANS.  “BENEFIT PLANS” MEANS PLANS, POLICIES OR
ARRANGEMENTS THAT THE COMPANY SPONSORS (OR PARTICIPATES IN) AND THAT IMMEDIATELY
PRIOR TO EMPLOYEE’S TERMINATION OF EMPLOYMENT PROVIDE EMPLOYEE AND/OR EMPLOYEE’S
ELIGIBLE DEPENDENTS WITH MEDICAL, DENTAL, AND/OR VISION BENEFITS.  BENEFIT PLANS
DO NOT INCLUDE ANY OTHER TYPE OF BENEFIT (INCLUDING, BUT NOT BY WAY OF
LIMITATION, DISABILITY, LIFE INSURANCE OR RETIREMENT BENEFITS). A REQUIREMENT
THAT THE COMPANY PROVIDE EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS WITH
COVERAGE UNDER THE BENEFIT PLANS WILL NOT BE SATISFIED UNLESS THE COVERAGE IS NO
LESS FAVORABLE THAN THAT PROVIDED TO EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS
IMMEDIATELY PRIOR TO EMPLOYEE’S TERMINATION OF EMPLOYMENT.


 


(B)           CAUSE.  “CAUSE” MEANS (I) A WILLFUL FAILURE BY EMPLOYEE TO
SUBSTANTIALLY PERFORM EMPLOYEE’S DUTIES AS AN EMPLOYEE, OTHER THAN A FAILURE
RESULTING FROM THE EMPLOYEE’S COMPLETE OR PARTIAL INCAPACITY DUE TO PHYSICAL OR
MENTAL ILLNESS OR IMPAIRMENT, (II) A WILLFUL ACT BY EMPLOYEE THAT CONSTITUTES
GROSS MISCONDUCT AND THAT IS INJURIOUS TO THE COMPANY, (III) CIRCUMSTANCES WHERE
EMPLOYEE WILLFULLY IMPARTS MATERIAL CONFIDENTIAL INFORMATION RELATING TO THE
COMPANY OR ITS BUSINESS TO COMPETITORS OR TO OTHER THIRD PARTIES OTHER THAN IN
THE COURSE OF CARRYING OUT EMPLOYEE’S DUTIES, (IV) A MATERIAL AND WILLFUL
VIOLATION BY EMPLOYEE OF A FEDERAL OR STATE LAW OR REGULATION APPLICABLE TO THE
BUSINESS OF THE COMPANY THAT IS INJURIOUS TO THE COMPANY, OR (V) EMPLOYEE’S
CONVICTION OR PLEA OF GUILTY OR NO CONTEST TO A FELONY, WHICH THE COMPANY
REASONABLY BELIEVES HAS OR WILL NEGATIVELY REFLECT ON THE COMPANY’S BUSINESS OR
REPUTATION.  NO ACT OR FAILURE TO ACT BY EMPLOYEE WILL BE CONSIDERED “WILLFUL”
UNLESS COMMITTED WITHOUT GOOD FAITH AND WITHOUT A REASONABLE BELIEF THAT THE ACT
OR OMISSION WAS IN THE COMPANY’S BEST INTEREST.


 


(C)           CHANGE OF CONTROL.  “CHANGE OF CONTROL” MEANS THE OCCURRENCE OF
ANY OF THE FOLLOWING:


 


(I)         THE SALE, LEASE, CONVEYANCE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO ANY “PERSON” (AS SUCH TERM IS USED
IN SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED), ENTITY OR
GROUP OF PERSONS ACTING IN CONCERT;


 


(II)        ANY PERSON OR GROUP OF PERSONS BECOMING THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING 50% OR MORE OF THE TOTAL VOTING POWER REPRESENTED BY
THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES;


 


(III)       A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION,
OTHER THAN A MERGER OR CONSOLIDATION THAT WOULD RESULT IN THE VOTING SECURITIES
OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT
(EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF
THE SURVIVING ENTITY OR ITS CONTROLLING ENTITY) AT LEAST 50% OF THE TOTAL VOTING
POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING
ENTITY (OR ITS CONTROLLING ENTITY) OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION; OR

 

6

--------------------------------------------------------------------------------


 


(IV)       A CONTEST FOR THE ELECTION OR REMOVAL OF MEMBERS OF THE BOARD THAT
RESULTS IN THE REMOVAL FROM THE BOARD OF AT LEAST 50% OF THE INCUMBENT MEMBERS
OF THE BOARD.


 


(D)           COMPETITION.  “COMPETITION” WILL MEAN EMPLOYEE’S DIRECT OR
INDIRECT ENGAGEMENT IN (WHETHER AS AN EMPLOYEE, CONSULTANT, AGENT, PROPRIETOR,
PRINCIPAL, PARTNER, STOCKHOLDER, CORPORATE OFFICER, DIRECTOR OR OTHERWISE), OR
OWNERSHIP INTEREST IN OR PARTICIPATION IN THE FINANCING, OPERATION, MANAGEMENT
OR CONTROL OF, ANY PERSON, FIRM, CORPORATION OR BUSINESS THAT COMPETES WITH
COMPANY OR IS A CUSTOMER OF THE COMPANY.


 


(E)           DISABILITY.  “DISABILITY” WILL MEAN THAT EMPLOYEE HAS BEEN UNABLE
TO PERFORM THE PRINCIPAL FUNCTIONS OF EMPLOYEE’S DUTIES DUE TO A PHYSICAL OR
MENTAL IMPAIRMENT, BUT ONLY IF SUCH INABILITY HAS LASTED OR IS REASONABLY
EXPECTED TO LAST FOR AT LEAST SIX MONTHS.  WHETHER EMPLOYEE HAS A DISABILITY
WILL BE DETERMINED BY THE BOARD BASED ON EVIDENCE PROVIDED BY ONE OR MORE
PHYSICIANS SELECTED BY THE BOARD.


 


(F)            GOOD REASON.  “GOOD REASON” MEANS THE OCCURRENCE OF ANY OF THE
FOLLOWING WITHOUT THE EMPLOYEE’S CONSENT: (I) A MATERIAL DIMINUTION IN
EMPLOYEE’S BASE SALARY, EXCEPT FOR REDUCTIONS THAT ARE IN PROPORTION TO ANY
SALARY REDUCTION PROGRAM APPROVED BY THE BOARD THAT AFFECTS A MAJORITY OF THE
SENIOR EXECUTIVES OF THE COMPANY; (II) A MATERIAL DIMINUTION IN EMPLOYEE’S
AUTHORITY, DUTIES, OR RESPONSIBILITIES; (III) A MATERIAL DIMINUTION IN THE
AUTHORITY, DUTIES, OR RESPONSIBILITIES OF THE SUPERVISOR TO WHOM EMPLOYEE IS
REQUIRED TO REPORT, INCLUDING A REQUIREMENTS THAT EMPLOYEE REPORT TO A CORPORATE
OFFICER OR EMPLOYEE INSTEAD OF REPORTING DIRECTLY TO THE BOARD; (IV)  A MATERIAL
CHANGE IN THE GEOGRAPHIC LOCATION AT WHICH EMPLOYEE MUST PERFORM HIS SERVICES OF
NOT LESS THAN FIFTY (50) MILES FROM THE COMPANY’S PRIMARY PLACE OF BUSINESS
IMMEDIATELY PRIOR TO SUCH RELOCATION; OR (V) ANY OTHER ACTION OR INACTION THAT
CONSTITUTES A MATERIAL BREACH BY THE COMPANY OF THIS AGREEMENT; PROVIDED,
HOWEVER, THAT EMPLOYEE MUST PROVIDE WRITTEN NOTICE TO THE BOARD OF THE CONDITION
THAT COULD CONSTITUTE A “GOOD REASON” EVENT WITHIN NINETY (90) DAYS OF THE
INITIAL EXISTENCE OF SUCH CONDITION AND SUCH CONDITION MUST NOT HAVE BEEN
REMEDIED BY THE COMPANY WITHIN THIRTY (30) DAYS (THE “CURE PERIOD”) OF SUCH
WRITTEN NOTICE.  A TERMINATION WILL NOT BE DEEMED TO BE FOR “GOOD REASON” UNLESS
SUCH TERMINATION OCCURS WITHIN NINETY (90) DAYS FOLLOWING THE END OF THE CURE
PERIOD.


 


(G)           SECTION 409A LIMIT.  “SECTION 409A LIMIT” MEANS THE LESSER OF TWO
(2) TIMES: (I) EMPLOYEE’S ANNUALIZED COMPENSATION BASED UPON THE ANNUAL RATE OF
PAY PAID TO EMPLOYEE DURING THE COMPANY’S TAXABLE YEAR PRECEDING THE COMPANY’S
TAXABLE YEAR OF EMPLOYEE’S TERMINATION OF EMPLOYMENT AS DETERMINED UNDER
TREASURY REGULATION 1.409A-1(B)(9)(III)(A)(1) AND ANY INTERNAL REVENUE SERVICE
GUIDANCE ISSUED WITH RESPECT THERETO; OR (II) THE MAXIMUM AMOUNT THAT MAY BE
TAKEN INTO ACCOUNT UNDER A QUALIFIED PLAN PURSUANT TO SECTION 401(A)(17) OF THE
CODE FOR THE YEAR IN WHICH EMPLOYEE’S EMPLOYMENT IS TERMINATED.


 


6.             NON-SOLICITATION.  FOR A PERIOD BEGINNING ON THE EFFECTIVE DATE
AND ENDING SIX (6) MONTHS AFTER EMPLOYEE CEASES TO BE EMPLOYED BY THE COMPANY
(THE “NON-SOLICITATION PERIOD”), EMPLOYEE, DIRECTLY OR INDIRECTLY, WHETHER AS
EMPLOYEE, OWNER, SOLE PROPRIETOR, PARTNER, DIRECTOR, MEMBER, CONSULTANT, AGENT,
FOUNDER, CO-VENTURER OR OTHERWISE, WILL NOT: (I) SOLICIT, INDUCE OR INFLUENCE
ANY PERSON TO LEAVE EMPLOYMENT WITH THE COMPANY; OR (II) DIRECTLY OR INDIRECTLY
SOLICIT BUSINESS FROM ANY OF THE COMPANY’S CUSTOMERS AND USERS ON BEHALF OF ANY
BUSINESS THAT DIRECTLY COMPETES WITH THE

 

7

--------------------------------------------------------------------------------


 


PRINCIPAL BUSINESS OF THE COMPANY; PROVIDED, HOWEVER, THAT THE NON-SOLICITATION
PERIOD SHALL END [SIX (6) / NINE (9) ] MONTHS AFTER EMPLOYEE CEASES TO BE
EMPLOYED BY THE COMPANY IN THE EVENT EMPLOYEE’S EMPLOYMENT IS TERMINATED
PURSUANT TO AN INVOLUNTARY TERMINATION; PROVIDED FURTHER, HOWEVER, THAT THE
NON-SOLICITATION PERIOD SHALL END [TWELVE (12) / FIFTEEN (15) ] MONTHS AFTER
EMPLOYEE CEASES TO BE EMPLOYED BY THE COMPANY IN THE EVENT EMPLOYEE’S EMPLOYMENT
IS TERMINATED PURSUANT TO A CHANGE OF CONTROL TERMINATION.


 


7.             SUCCESSORS.


 


(A)           THE COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE COMPANY (WHETHER
DIRECT OR INDIRECT AND WHETHER BY PURCHASE, MERGER, CONSOLIDATION, LIQUIDATION
OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR
ASSETS WILL ASSUME THE OBLIGATIONS UNDER THIS AGREEMENT AND AGREE EXPRESSLY TO
PERFORM THE OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH OBLIGATIONS IN THE
ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM
“COMPANY” WILL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR ASSETS
WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT DESCRIBED IN THIS
SECTION 7(A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS AGREEMENT BY OPERATION
OF LAW.


 


(B)           THE EMPLOYEE’S SUCCESSORS.  THE TERMS OF THIS AGREEMENT AND ALL
RIGHTS OF EMPLOYEE HEREUNDER WILL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE
BY, EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.


 


8.             NOTICE.


 


(A)           GENERAL.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY
THIS AGREEMENT WILL BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN
WHEN PERSONALLY DELIVERED OR WHEN MAILED BY U.S. REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  IN THE CASE OF EMPLOYEE, MAILED
NOTICES WILL BE ADDRESSED TO HIM OR HER AT THE HOME ADDRESS WHICH HE OR SHE MOST
RECENTLY COMMUNICATED TO THE COMPANY IN WRITING.  IN THE CASE OF THE COMPANY,
MAILED NOTICES WILL BE ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL NOTICES
WILL BE DIRECTED TO THE ATTENTION OF ITS PRESIDENT.


 


(B)           NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR CAUSE
OR BY EMPLOYEE FOR GOOD REASON OR AS A RESULT OF A VOLUNTARY RESIGNATION WILL BE
COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY HERETO GIVEN IN
ACCORDANCE WITH SECTION 8(A) OF THIS AGREEMENT.  SUCH NOTICE WILL INDICATE THE
SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, WILL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION UNDER THE PROVISION SO INDICATED, AND WILL SPECIFY THE TERMINATION
DATE (WHICH WILL BE NOT MORE THAN THIRTY (30) DAYS AFTER THE GIVING OF SUCH
NOTICE).  THE FAILURE BY EMPLOYEE TO INCLUDE IN THE NOTICE ANY FACT OR
CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON WILL NOT WAIVE ANY
RIGHT OF EMPLOYEE HEREUNDER OR PRECLUDE EMPLOYEE FROM ASSERTING SUCH FACT OR
CIRCUMSTANCE IN ENFORCING HIS OR HER RIGHTS HEREUNDER.


 


9.             MISCELLANEOUS PROVISIONS.


 


(A)           CODE SECTION 409A.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, IF EMPLOYEE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF
SECTION 409A OF THE CODE

 

8

--------------------------------------------------------------------------------


 


AND ANY FINAL REGULATIONS AND GUIDANCE PROMULGATED THEREUNDER, AS THEY EACH MAY
BE AMENDED FROM TIME TO TIME (“SECTION 409A”) AT THE TIME OF EMPLOYEE’S
TERMINATION OTHER THAN DUE TO EMPLOYEE’S DEATH (PROVIDED THAT SUCH TERMINATION
IS A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF SECTION 409A, AS DETERMINED
BY THE COMPANY), THEN ONLY THAT PORTION OF THE CASH SEVERANCE AND SHARES SUBJECT
TO ACCELERATED RSUS PAYABLE TO EMPLOYEE PURSUANT TO THIS AGREEMENT, IF ANY, AND
ANY OTHER SEVERANCE PAYMENTS OR SEPARATION BENEFITS, IN EACH CASE WHICH MAY BE
CONSIDERED DEFERRED COMPENSATION UNDER SECTION 409A (TOGETHER, THE “DEFERRED
COMPENSATION SEPARATION BENEFITS”), WHICH (WHEN CONSIDERED TOGETHER) DO NOT
EXCEED THE SECTION 409A LIMIT (AS DEFINED HEREIN) MAY BE MADE WITHIN THE FIRST
SIX (6) MONTHS FOLLOWING EMPLOYEE’S TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH
THE PAYMENT SCHEDULE APPLICABLE TO EACH PAYMENT OR BENEFIT.  ANY PORTION OF THE
DEFERRED COMPENSATION SEPARATION BENEFITS IN EXCESS OF THE SECTION 409A LIMIT
OTHERWISE DUE TO EMPLOYEE ON OR WITHIN THE SIX (6) MONTH PERIOD FOLLOWING
EMPLOYEE’S TERMINATION WILL ACCRUE DURING SUCH SIX (6) MONTH PERIOD AND WILL
BECOME PAYABLE IN A LUMP SUM PAYMENT ON THE DATE SIX (6) MONTHS AND ONE (1) DAY
FOLLOWING THE DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT.  ALL SUBSEQUENT
DEFERRED COMPENSATION SEPARATION BENEFITS, IF ANY, WILL BE PAYABLE IN ACCORDANCE
WITH THE PAYMENT SCHEDULE APPLICABLE TO EACH PAYMENT OR BENEFIT. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF EMPLOYEE DIES FOLLOWING HIS
TERMINATION BUT PRIOR TO THE SIX MONTH ANNIVERSARY OF HIS DATE OF TERMINATION,
THEN ANY PAYMENTS DELAYED IN ACCORDANCE WITH THIS PARAGRAPH WILL BE PAYABLE IN A
LUMP SUM AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER THE DATE OF EMPLOYEE’S
DEATH AND ALL OTHER DEFERRED COMPENSATION SEPARATION BENEFITS WILL BE PAYABLE IN
ACCORDANCE WITH THE PAYMENT SCHEDULE APPLICABLE TO EACH PAYMENT OR BENEFIT.  IT
IS THE INTENT OF THIS AGREEMENT TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A
SO THAT NONE OF THE SEVERANCE PAYMENTS AND BENEFITS TO BE PROVIDED HEREUNDER
WILL BE SUBJECT TO THE ADDITIONAL TAX IMPOSED UNDER SECTION 409A, AND ANY
AMBIGUITIES HEREIN WILL BE INTERPRETED TO SO COMPLY.


 


(B)           NO DUTY TO MITIGATE.  EMPLOYEE WILL NOT BE REQUIRED TO MITIGATE
THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT, NOR WILL ANY SUCH
PAYMENT BE REDUCED BY ANY EARNINGS THAT EMPLOYEE MAY RECEIVE FROM ANY OTHER
SOURCE.


 


(C)           WAIVER.  NO PROVISION OF THIS AGREEMENT WILL BE MODIFIED, WAIVED
OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN
WRITING AND SIGNED BY EMPLOYEE AND BY AN AUTHORIZED OFFICER OF THE COMPANY
(OTHER THAN EMPLOYEE).  NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY
WILL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME
CONDITION OR PROVISION AT ANOTHER TIME.


 


(D)           HEADINGS.  ALL CAPTIONS AND SECTION HEADINGS USED IN THIS
AGREEMENT ARE FOR CONVENIENT REFERENCE ONLY AND DO NOT FORM A PART OF THIS
AGREEMENT.


 


(E)           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES HERETO AND SUPERSEDES IN THEIR ENTIRETY ALL PRIOR
REPRESENTATIONS, UNDERSTANDINGS, UNDERTAKINGS OR AGREEMENTS (WHETHER ORAL OR
WRITTEN AND WHETHER EXPRESSED OR IMPLIED) OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF, INCLUDING (WITHOUT LIMITATION) THE EMPLOYMENT
AGREEMENT).  NO FUTURE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE MAY SUPERSEDE
THIS AGREEMENT, UNLESS THEY ARE IN WRITING AND SPECIFICALLY MENTION THIS
AGREEMENT.  WITH RESPECT TO EQUITY AWARDS GRANTED ON OR AFTER THE DATE HEREOF,
THE ACCELERATION OF VESTING PROVIDED HEREIN WILL APPLY TO SUCH AWARDS EXCEPT TO
THE

 

9

--------------------------------------------------------------------------------


 


EXTENT OTHERWISE EXPLICITLY PROVIDED IN THE APPLICABLE EQUITY AWARD AGREEMENT,
WHICH PROVISION MUST INCLUDE A REFERENCE TO THIS AGREEMENT.


 


(F)            CHOICE OF LAW.  THE LAWS OF THE STATE OF CALIFORNIA (WITHOUT
REFERENCE TO ITS CHOICE OF LAWS PROVISIONS) WILL GOVERN THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT.


 


(G)           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OR PROVISIONS OF THIS AGREEMENT WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION HEREOF, WHICH WILL REMAIN IN FULL FORCE AND EFFECT.


 


(H)           WITHHOLDING.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT WILL BE
SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT TAXES.


 


(I)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY

CATALYST SEMICONDUCTOR, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

[EMPLOYEE NAME]

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------

 